Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the Examiner for this application has changed. Future correspondence should be directed to ALEXANDRA F CONNORS, Art Unit 1632, whose contact information can be found below.

Applicant's election with traverse of Group I in the reply filed on 08/10/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes claims 7-16 to not have an overburdensome search. 
Applicant alleges that there would be no burden on the examiner in examining all of the claims at once, relying on M.P.E.P. §802.02. Chapter 800, however, is limited to a discussion of the subject of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in M.P.E.P. §1850 and is dictated by PCT Rules 13.1 and 13.2. See M.P.E.P. §801. Burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
Additionally, the Groups have separate technical features and would require separate classification searches as some are directed towards the cells themselves, the method of making, and the nucleic acid sequences. More specifically, Applicant believes that Groups I and II have the same technical feature unlike what is categorized by the previously set forth restriction requirement. Examiner agrees and withdraws the restriction requirement set forth by the previous Examiner on these two groups as the elected Group I encompasses all of the claims of Group II. Applicant has elected Group I which has been indicated as claims 7-10 and 16, group II is additionally examined and rejoined with Group I. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-16 are currently pending in the application.
Claims 11-15 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 7-10 and 16 are examined on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The current application generically claims any inhibitor of the activity or stability of pre-RC, however the specification does not contain an adequate description for the entire scope of this limitation as there is only a non-degradable form of the geminin protein described as an inhibitor. 
The claims are not limited to a particular species just generically any inhibitor of the activity or stability of pre-RC. . The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarry (US6548290B1) as evidenced by Ballabeni et al. (2013. PNAS 110 (30) E2848-E2853). 
	Regarding claims 7, 9, and 10, McGarry teaches introducing geminin into somatic cells wherein the geminin disrupts the assembly of the pre-replication complex (i.e. contacting cells with an inhibitor of pre-replication complex) wherein the cells can be somatic eukaryotic mammalian cells (Col 4., line 20-21; Col. 16, lines 55-61; Col. 18, lines 57-63). It is well known in the art that inherently eukaryotic somatic cells are diploid. McGarry utilizes a mutant geminin protein wherein the destruction box sequence, RRTLKVIQP (i.e. SEQ ID NO:2 of the present application), is deleted (i.e. DEL of Figure 2B) (Col. 6, lines 58-62; Col. 23, lines 13-40). As McGarry teaches that the destruction box sequence is responsible for specifically targeting Geminin for degradation at the metaphase/anaphase transition and the protein becomes stable in mitotic extracts (Col 23, lines 28-33; Col. 10, lines 19-31). As degradation is inhibited and Geminin inhibits DNA replication (Fig 5, Col. 3, line 54), inherently this modification would completely inhibit the activity of the pre-replication complex. Although McGarry does not explicitly state that the method is for producing haploid cells, this is an intended use and each and every method step has been described.
	Regarding claim 8, McGarry does not explicitly teach that geminin an inhibitor of chromatin licensing and DNA replication factor 1 protein (Cdt1). However, as evidenced by Ballabeni et al., geminin inherently inhibits Cdt1 in the pre-replication complex (p. E2848, p. E2852).
	Regarding claim 16, McGarry collects mitotic extracts from the experiment for the DEL mutant of Geminin (Col 23, lines 28-33). Therefore mitosis is occurring and the somatic cells are able to carry out mitosis.
	Therefore the invention would have been anticipated at the time of the effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632